Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/20 was filed after the mailing date of the Non-Final Office Action on 10/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 1, the prior art of record fails to teach or suggest “receiving a radio resource control (RRC) message including a scaling factor for prioritized random access procedure, from a base station” and “based on (i) the random access procedure being initiated for the handover, and (ii) the scaling factor being configured in the RRC message, setting a second random access backoff parameter value to the first random access backoff parameter value multiplied with the scaling factor included in the RRC message” in combination with the other limitations of claim 1.
Claims 2-10 are further limiting to amended claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding “user equipment (UE)” claims 11-20 that have similar amendments.

Response to Arguments
Applicant’s arguments, filed 1/15/21, with respect to amended claims 1-20 have been fully considered and are persuasive.  The nonstatutory double patenting rejections as well as the prior art rejections of these claims have accordingly been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467